DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/21/2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/30/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed after the mailing date of the Non-Final on 7/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The specification was received on 10/21/2021. This specification is acceptable.
The drawings were received on 10/21/2021. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
The reference character 102 has been used to refer to both “the grip” on page 30 line 17 and “cannula set” on page 30, line 16.
Appropriate correction is required.
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
Claim 3 recites the limitation “the proximal end” in line 2. There is insufficient antecedent basis for this limitation in the claim.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a plurality of delivery cannulas” renders the claim indefinite because the claim is unclear regarding whether “a plurality of delivery cannulas” refer to “a delivery cannula” recited in claim 1, line 18 or additional. For examination purposes, examiner construes that “a plurality of delivery cannulas” refers having plurality of “a delivery cannula” recited in claim 1, line 18.

Regarding claim 6, the limitation “2 delivery cannula ports to 10 delivery cannula ports” renders the claim indefinite because the claim is unclear if “2 delivery cannula ports to 10 delivery cannula ports” are quantifying the range of “a plurality of delivery cannula ports” recited in claim 1, line 8 or additional. For examination purposes, examiner construes that “2 delivery cannula ports to 10 delivery cannula ports” are 

Regarding claim 7, the limitation “3 delivery cannula ports to 6 delivery cannula ports” renders the claim indefinite because the claim is unclear if “3 delivery cannula ports to 6 delivery cannula ports” are quantifying the range of “a plurality of delivery cannula ports” recited in claim 1, line 8 or additional. For examination purposes, examiner construes that “3 delivery cannula ports to 6 delivery cannula ports” are quantifying the range of “a plurality of delivery cannula ports” recited in claim 1, line 8. Claim 6 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 7 is amended to recite “the plurality of delivery cannula ports includes 3 delivery cannula ports to 6 delivery cannula ports” instead of reciting “3 delivery cannula ports to 6 delivery cannula ports”.

Regarding claim 20, line 4, the limitation “the delivery cannula port” renders the claim indefinite because the claim is unclear regarding whether “the delivery cannula port” refers to at least one or all of the plurality of delivery cannula ports recited in claim 1, line 7. For examination purposes, examiner construes that “the delivery cannula port refers to one of the plurality of delivery cannula ports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 4-6, 7, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) in view of Alchas et al. (US 20070005017 A1; hereinafter Alchas).
Regarding claim 1, Schraga discloses a subcutaneous access hub (100, Fig. 1, and see Abstract), comprising: a housing (10, Fig. 1, and see [0114]), including: an outer surface (the top of 10 coming into contact with 20 as shown in Fig. 1), an inner surface (the bottom of 10 coming into contact with the adhesive layer as shown in Fig. 1), an adhesive layer which is secured to the inner surface of the housing and which includes a contact surface that is configured to be releasably secured to an outside surface of a patient's skin (AL, Fig. 1, and see [0006], [0114]), each delivery cannula port including: a bore that extends from the outer surface to the inner surface of the housing (14, Fig. 13, and see [0120]), and a septum which is disposed within and sealed across an outer portion of the bore (50, Fig. 1, and see [0114], [0123]; ]; also see the upper surface 77 of 70 in Fig. 13 and [0124] and note the septum 50 is self-sealing as described in [0114]) and which includes a cavity which is disposed within the septum (see the cavity within 50 as shown in Fig. 1), a supply passageway which is disposed on the housing and which is in fluid communication with the cavity of the septum the delivery cannula port (the supply passageway defined by cannula 30 through 50, 60, and 70 as shown in Fig. 1, and see [0118]); and a delivery cannula (30, Fig. 1, and see [0114]), including: a hollow tube with an outer contour configured to slide within the bore of the delivery cannula port (see 30 in relation to 14 in Figs. 1 and 13, also see [0120]), a wall portion (32, Fig. 12, and see [0121]), a proximal end (the end closest to 33 in Fig. 12), a distal end (the end closest to 
Schraga does not disclose that there are a plurality of delivery cannula ports which are disposed at different positions on the housing. 
However, Schraga discloses in a different embodiment to have a plurality of delivery cannula ports (figure 80 where multiple ports are included for allowing needle to be inserted into elements 1730A and 1730B) for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of delivery cannula ports of one embodiment of Schraga to incorporate plurality of delivery cannula port as taught by another embodiment of Schraga for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).
Schraga further fails to disclose a supply passageway which is in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports; and a delivery cannula including: a hollow tube with an outer contour configured to slide within the bore of each of the plurality of delivery cannula ports. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schraga to incorporate the teachings of Alchas by including the supply passageway of Schraga to be in fluid communication with the cavity of the septum of each of the plurality of delivery cannula ports as taught by Alchas and permitting the delivery cannula of Schraga to be configured to slide within the bore of each of the plurality of delivery cannula ports as taught by Alchas. Doing so would allow the device to increase the distribution area of instilled fluid to accommodate a greater volume or delivery rate, and to potentially increase uptake (Alchas, [0116]). 
The modified device of Schraga in view of Alchas will hereinafter be referred to as the combination of Schraga and Alchas. 

Regarding claim 2, Schraga is silent regarding further comprising a plurality of delivery cannulas in one embodiment. However, Schraga teaches in a different embodiment (figure 80) regarding comprising a plurality of delivery cannulas 1730A, 1730B for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of delivery cannulas of one embodiment of Schraga to incorporate a plurality of delivery cannulas 

Regarding claim 4, Schraga is silent regarding wherein the respective bores of the plurality of delivery cannula ports are parallel to each other in one embodiment.
However, Schraga discloses in a different embodiment wherein the respective bores of the plurality of delivery cannula ports (figure 80 where multiple ports are included for allowing needle to be inserted into elements 1730A and 1730B) are parallel to each other (figure 80) for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of the respective bores of the plurality of delivery cannula ports of one embodiment of Schraga to incorporate wherein the respective bores of the plurality of delivery cannula ports are parallel to each other as taught by different embodiment of Schraga for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).

Regarding claim 5, Schraga is silent regarding wherein the bore of each of the plurality of delivery cannula ports is perpendicular to the inner surface of the housing in one embodiment.
However, Schraga teaches in a different embodiment regarding wherein the bore of each of the plurality of delivery cannula ports (figure 80 where multiple ports are included for allowing needle to be inserted into the elements 1730A and 1730B) is perpendicular to the inner surface (surface that comes into contact with patient’s skin) of the housing (housing of element 1700) for the purpose of performing multiple functions at the same time on the patient (paragraph 0149).


Regarding claim 6, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. The combination of Schraga and Alchas does not expressly teach that the housing includes 2 delivery cannula ports to 10 delivery cannula ports.
However, Alchas further teaches that the housing includes 2 delivery cannula ports to 10 delivery cannula ports (see 320 in Fig. 18 and see [0083]. Note that 3 ports are shown in Fig. 18 as indicated by 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to incorporate the further teachings of Alchas by having 2 delivery cannula ports to 10 delivery cannula ports on the housing. Doing so would allow the device to increase the distribution area of instilled fluid to accommodate a greater volume or delivery rate, and to potentially increase uptake (Alchas, [0116]). 

Regarding claim 7, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 6 as discussed above. As a result of the modification of Schraga to incorporate the plurality of delivery cannula ports as taught by Alchas, Alchas teaches that the housing includes 3 delivery cannula ports to 6 delivery cannula ports (see 320 in Fig. 18 and see [0083]).

Regarding claim 11, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. Schraga further teaches that the adhesive layer comprises an aperture aligned with the bore of the delivery cannula port to permit passage of the delivery cannula without contacting the adhesive layer (CO, Fig. 13, and see [0119]). 
Schraga does not teach that the adhesive layer comprises an aperture aligned with the bore of each of the plurality of delivery cannula ports. 
The combination of Schraga and Alchas discloses the claimed invention except for the adhesive layer having comprises an aperture aligned with the bore of each of the plurality of delivery cannula ports. It would have been an obvious matter of design choice to create multiple apertures within the adhesive layer, since such a modification would have duplication in parts of a component. Duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to have the adhesive layer comprising an aperture aligned with the bore of each of the plurality of delivery cannula ports. Doing so would allow each of the delivery cannulas to be used without contacting the adhesive layer (Schraga, see [0119]).
Regarding claim 15, the combination of Schraga and Alchas teaches the subcutaneous access hub of claim 1 as discussed above. Schraga further teaches that the septum of each of the plurality of delivery cannula ports comprises a resilient, elastomeric material (see [0151]. As a result of the modification of Schraga to incorporate the plurality of delivery cannula ports as taught by Alchas, the combination teaches that the septum of the plurality of delivery ports comprises a resilient, elastomeric material).

Regarding claim 21, Schraga discloses further comprising a fluid source (see “S” in figure 3) coupled in fluid communication with the supply passageway of the housing.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas) in view of Byerly et al. (US 20120130313 A1; hereinafter Byerly).
Regarding claim 10, the combination of Schraga and Alchas discloses the claimed invention substantially as claimed, as set forth above in claim 1. The combination of Schraga and Alchas is silent regarding the housing comprises a rigid material including ABS plastic, polyvinylchloride, acrylic, nylon, polycarbonate, polyethylene, cyclic olefin copolymer, or stainless steel.
However, Byerly teaches the housing comprises a rigid material including ABS plastic, polyvinylchloride, acrylic, nylon, polycarbonate, polyethylene, cyclic olefin copolymer, or stainless steel (see [0029]) for the purpose of using a well-known material used for manufacturing the housing (paragraph 0029).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the housing of Schraga and Alchas to incorporate the housing comprises a rigid material including ABS plastic, polyvinylchloride, acrylic, nylon, polycarbonate, polyethylene, cyclic olefin copolymer, or stainless steel as taught by Byerly for the purpose of using a well-known material used for manufacturing the housing (paragraph 0029).

Regarding claim 18, the combination of Schraga and Alchas discloses the claimed invention substantially as claimed, as set forth above in claim 1. The 
However, Byerly teaches the hollow tube of the delivery cannula comprises a soft pliable material (see [0052]. It is the Examiner’s position that the hollow tube of the delivery cannula comprises a soft pliable material as it is manipulated into the shape of that as shown in Fig. 13, requiring two ninety degree bends as described in [0052]) for the purpose of using a well-known material used for manufacturing the delivery cannula (paragraph 0052).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the hollow tube of the delivery cannula of Schraga and Alchas to incorporate the hollow tube of the delivery cannula comprises a soft pliable material as taught by Byerly for the purpose of using a well-known material used for manufacturing the delivery cannula (paragraph 0052).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas) in view of Adams et al. (US 20150273199 A1; hereinafter Adams).
Regarding claim 12, the combination of Schraga and Alchas teaches the subcutaneous access hub according to claim 1 as discussed above. The combination of Schraga and Alchas does not teach a delivery cannula conditioner disposed on the housing outside of the septum of each of the plurality of delivery cannula ports. 
Adams discloses a delivery cannula conditioner (20 and 42, Fig. 1, and see [0038], [0043], [0045]) disposed on a housing outside of a septum (14, Fig. 1, and see [0038]). 

The combination of Schraga and Alchas in view of Adams will hereinafter be referred to as the combination of Schraga, Alchas, and Adams. 

Regarding claim 13, the combination of Schraga, Alchas, and Adams teaches the subcutaneous access hub of claim 12 as discussed above. As a result of the modification of the delivery cannula conditioner as discussed above, Adams teaches that the delivery cannula conditioner includes an outer membrane (26, Fig. 1, and [0034]), a chamber disposed inside of the outer membrane (42, Fig. 1, and see [0038]) and a conditioning material disposed in the chamber between an inner surface of the outer membrane and an outer surface of a septum adjacent the outer membrane (see [0038]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas) in view of Houben et al. (US 20030204165 A1; hereinafter Houben).
Regarding claim 14, the combination of Schraga and Alchas teaches the subcutaneous access hub according to claim 1 as discussed above. The combination of Schraga and Alchas does not teach that each delivery cannula port comprises an indicator which is configured to indicate whether a delivery cannula has previously penetrated the septum of the delivery cannula port.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schraga and Alchas to incorporate the teachings of Houben by modifying each delivery cannula port of the combination of Schraga and Alchas so as to comprise an indicator which is configured to indicate whether a delivery cannula has previously penetrated the septum of the delivery cannula port. Doing so could alert the user to whether or not the device is in a ready to use condition and can be used to deliver fluids (Houben, [0061]).

Allowable Subject Matter
Claims 3, 8, 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas), fails to disclose wherein the inlet port of the hollow tube of the delivery cannula is disposed distally of the stop surface at a distance equal to or greater than a distance between the outer surface of the housing and the cavity of each respective septum so as to allow the distal port to achieve fluid communication between the cavity of each septum and the inlet port when the stop  

The closest prior art of record, Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas), is silent regarding wherein a transverse dimension of an outer surface of the delivery cannula comprises a close fit with an inner surface of the bore of each of the plurality of delivery cannula ports in combination with other claimed limitations of claim 8.
Claim 9 being dependent on claim 8 is also indicated allowable.

The closest prior art of record, Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas), is silent regarding wherein the delivery cannula further comprises an inserter septum disposed and sealed across a proximal end of the inner lumen of the hollow tube and an inserter needle disposed within the inserter septum and the inner lumen of the hollow tube with a sharpened tip of the inserter needle extending from the distal port of the hollow tube in combination with other claimed limitations of claim 19.

The closest prior art of record, Schraga (US 20090069750 A1) and Alchas et al. (US 20070005017 A1; hereinafter Alchas), fails to discloses wherein the plurality of delivery cannula ports of the housing and the delivery cannula are configured such that the distal port of the delivery cannula extends to a penetration depth of 1mm to 8mm from the contact surface when the delivery cannula is disposed within the delivery cannula port with the stop surface adjacent the outer surface of the housing in combination with other claimed limitations of claim 20.

Response to Arguments
Applicant’s arguments, see pages 10-12 and 15-17, filed 10/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under the reference Byerly in view of Shraga and Halseth in view of Alchas has been withdrawn. 
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 13, 2nd paragraph –last paragraph continuing on page 14 that the rejection of claim under Shraga in view of Alchas is improper because the motivation to modify Shraga in view of Alchas to reduce the pain and complexity or cost should instead reduce the number of delivery ports in contrast to increasing the number of delivery ports. Examiner respectfully disagrees. The argument no longer hold true in view of the rejection of claim 1 as set forth above in the current office action.
Applicant further argues on page 14, first paragraph that even if Shraga and Alchas are combined, the combination fails to teach a hollow tube with outer contour configured to slide within the bore of each of the plurality of delivery cannula ports. Applicant further argues that figure 13 is an “exploded view” and do not indicate relative position of the components of device during use. Therefore, applicant requests to withdraw the rejection. Examiner respectfully disagrees. Claim do not recite sliding the hollow tube within the bore of each of the plurality of delivery cannula ports during the use of the device. Furthermore, the limitation “configured to slide … cannula ports” is a functional limitation. Thus, during manufacturing, the hollow tube will slide within the bore of the each of the plurality of delivery cannula ports therefore, the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783